706 S.E.2d 493 (2011)
STATE of North Carolina
v.
Nicholas Nathaniel CAULEY.
No. 331P01-3.
Supreme Court of North Carolina.
March 24, 2011.
Amy C. Kunstling, Assistant Attorney General, for State of N.C.
Nicholas Nathaniel Cauley, for Cauley, Nicholas Nathaniel.
Frank R. Parrish, District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant on the 24th of March 2011 in this matter for Writ of Habeas Corpus, the *494 following order was entered and is hereby certified to the Superior Court, Dare County:
"Denied by order of the Court in conference, this the 24th of March 2011."
Upon consideration of the petition filed by Defendant on the 24th of March 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 24th of March 2011."
HUDSON, J. recused.